’ NOTE: This order is nonprecedentia|.
United States Court of Appeals for the Federa| Circuit
2009-3277
DANNY R. DAV|DSON,
` Petiti0ner,
V.
usair sYsrsi\/is PRorscTioN soARo,
Respondent.
Petition for review of the Merit 83/stems Protection Board
in DC0831090474-|-1.
ON MOTiON
0 R D E R
The Oft`ice of Personne| Management moves without opposition to reform the
official caption to designate the Merit Systems Protection Board as the respondent.
Pursuant to 5 U.S.C_ § 7703(a)(2), the Board is designated as the respondent
when the Board’s decision concerns the procedure or jurisdiction of the Board. The
deciding agency is designated as the respondent when the Board reaches the merits of
the underlying case. in this case, the Board dismissed the appeal for lack of jurisdiction
Thus, the Board is the proper respondent in this petition for review.
According|y,
|T iS ORDERED THAT:
The motion is granted

NOV 1 2 2009
CC
s20
FOR THE COURT
/s/ Jan Horba|\g
Date Jan Horba|y
Danny R. Davidson
Antonia R. Soares, Esq.
Joyce Friedman, Esq.
2009-3277
C|erk
FILE

NUV 1 2 2009
JAN HORBALY
CLERK